Carlisle, J.
While in this case the plaintiff wife, as administratrix of the estate of her deceased husband, seeks to *816recover his burial expenses, the expenses for ambulance service, and to recover for the complete destruction of his automobile, the evidence in this case is essentially the same as that in Davis v. Wright Contracting Co., 90 Ga. App. 585 (83 S. E. 2d 567), in which the plaintiff wife sought to recover for the full value of her husband’s life. In that case this court held that the evidence demanded a verdict for the defendant contracting company. The reasoning given for the ruling in that case is adopted in the present case, and we hold that the evidence here demanded a verdict for the defendant contracting company. The trial court, consequently, erred in denying the defendant’s motion for a judgment notwithstanding the verdict, and direction is given that the trial court enter a verdict in accordance with the defendant’s motion. Code (Ann. Supp.) § 110-113.
In view of the ruling in division 1 of this opinion, it is unnecessary to consider the assignments of error upon the overruling of the special demurrers to the petition or to consider the assignments of error contained in the motion for a new trial.
The defendant’s motion that this court refuse to consider assignments of error involving a consideration of the brief of evidence, upon the ground that there has been no bona fide effort to brief the evidence, is without merit. While the brief of evidence is exceedingly long and cumbersome, it contains no rulings of the court, colloquies between counsel, or between counsel and the court, and none of the questions and answers appears to be upon irrelevant or immaterial issues, which should have been stricken under the provisions of Code (Ann. Supp.) § 70-312. See, upon this subject generally, McDonald v. Fletcher, 211 Ga. 405 (86 S. E. 2d 215), and citations.

Judgment reversed.


Gardner, P. J., and Townsend, J., concur.